Citation Nr: 0604822	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-12 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to a compensable rating for bilateral 
hearing loss prior to January 13, 2003, and a rating in 
excess of 40 percent thereafter.

2.	Entitlement to a compensable evaluation for sinusitis.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from September to 
November 1975 and from September 1978 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.


FINDINGS OF FACT

1.  In a decision of July 2002, the RO denied the veteran's 
claims for compensable ratings for his service-connected 
bilateral hearing loss and sinusitis and the veteran appealed 
the RO's action; in an August 2004 rating decision, the RO 
assigned a 40 percent evaluation for his service-connected 
bilateral hearing loss, effective from January 13, 2003.

2.  In January 2006, the Board received information that the 
veteran died on January [redacted], 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the late veteran's 
claims of entitlement to a compensable rating for bilateral 
hearing loss from May 25, 2001, and in excess of 40 percent 
thereafter, and a compensable rating for sinusitis.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 2002 decision, the RO denied the veteran's claims 
for compensable evaluations for his service-connected 
bilateral hearing loss and sinusitis.  He submitted a timely 
notice of disagreement as to both issues and, in February 
2004, the RO issued a statement of the case (SOC) as to the 
matter of an increased rating for sinusitis.  In April 2004, 
the veteran submitted a timely substantive appeal that 
addressed both issues.  In August 2004, the RO granted a 40 
percent evaluation for the veteran's service-connected 
bilateral hearing loss, effective from January 13, 2003, and 
issued a SOC as to the matter.  In January 2006, the Board 
was advised that the veteran died on January [redacted], 2006, 
according to his death certificate, a copy of which was 
received by facsimile transmission.

It is unfortunate that the veteran died during the pendency 
of the appeal.  However, as a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the veteran, and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of any derivative claim that may be 
brought by a survivor of the veteran.  38 C.F.R. § 20.1106 
(2005).


ORDER

The appeal as to the issues of entitlement to a compensable 
rating for bilateral hearing loss for the period prior to 
January 13, 2003, and a rating in excess of 40 percent 
thereafter, and a compensable rating for sinusitis, are 
dismissed.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


